NOTE: This order is nonprecedential.

  Wniteb ~tate~ qcourt of §ppeaI~
      for tbe jfeberal qcircuit

       AMERICAN PATENT DEVELOPMENT
             CORPORATION, LLC,
                    Plaintiff-Appellant,
                             v.
   MOVIELINK, LLC AND BLOCKBUSTER, INC.,
                   Defendants-Appellees.


                         2010-1554


   Appeal from the United States District Court for the
District of Delaware in case no. 07-CV-0605, Judge Leo-
nard P. Stark.


                        ORDER
    The court notes that the appellees have not filed a
status report within the time set by the court's October 29,
2010 order.
    Upon consideration thereof
    IT Is ORDERED THAT:
     Movielink, LLC and Blockbuster, Inc. are directed to
file a status report within 30 days of the date of this order
and every 90 days thereafter concerning the status of the
bankruptcy proceedings and whether the automatic stay
AMERICAN PATENT     v. MOVIELINK                              2


is lifted. Any other party may fue a status report or
respond to a status report.
                                   FOR THE COURT


      DEC 19 2012                   /s/ Jan Horbaly
        Date                       Jan Horbaly
                                   Clerk
cc: Theodore M. Sabety, Esq.
    Scott W. Breedlove, Esq.
                                                      FILED
s21                                         U.s. COURT OF APPEALS FOR
                                               THE FEDEf!!'J. r.!RCUIT
                                                 DEC "/ 9 lOll
                                                      JAN HORBALY
                                                        CLERK